Title: To Benjamin Franklin from John Holker, 27 February 1782
From: Holker, John
To: Franklin, Benjamin


My Good friend
Rouen 27 of febury 1782
Messrs. Hazlehurst and Grubb, handed me the letters you was so obliging as to give them; for which I am most sincerly thankfull, and have not faild in Rendering them every little Servis in my power, and shall allways doe the saime to every friend of yours, youl Recomend me; they have seen the fabricks here, as allso those at Louvaie [Louviers] & Ellbofe [Elbeuf], they air gon to day to see the different manufacturies at Darnetal, and wee air to dine at my sons, his wife being desirous to see every acquantance of yours; they propose parting to morrow for Beauvaie [Beauvais] where I have Recomended them to a friend of mine who wont faile leting them see what is goeing on their, all which they will Informe you about very soon as they intend being In Paris at the end of the weeke. My wife begs to be kindly Rememberd as does Mr. Ridley who is much tooke up in this please, to you, & your whorthy Son, but not more than he who is most Sincerely Dear Sir your affecte friend & very humble Servt
J Holker

P.S. I suppose M. Marque Le fayette will soon Return, shall be very much obliged If youl be so good as to pray your Son to drope me a line, when so as I may write my Son by him—

 
Notation: Holker Rouen 27. Fevr. 1782
